Citation Nr: 0100726	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that rating decisions in March 1997 and May 
1997 denied entitlement to service connection for a stomach 
disorder; the veteran was duly notified of the decisions, and 
he did not appeal.  In November 1998 and thereafter, he 
submitted additional evidence in an attempt to reopen his 
claim; the RO found that the additional evidence was not new 
and material, and the current appeal ensued.

FINDINGS OF FACT

1. Rating decisions in March 1997 and May 1997 denied 
entitlement to service connection for a stomach disorder.

2. Additional evidence submitted since May 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. A current gastrointestinal disorder is etiologically 
related to symptoms which the veteran had while on active 
duty.


CONCLUSIONS OF LAW

1. Rating decisions in March 1997 and May 1997, denying 
entitlement to service connection for a stomach disorder, 
are final.  38 U.S.C.A. § 7105 (West 1991)

2. Additional evidence submitted since May 1997 is new and 
material, and the claim of entitlement to service 
connection for a stomach disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3. With resolution of reasonable doubt, a stomach disorder 
was incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.304 (d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.304(d) (2000). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a). Second, the merits of the claim 
may be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met. 

In the veteran's case, rating decisions in March 1997 and May 
1997 denied entitlement to service connection for a stomach 
disorder on the basis that there was no competent evidence 
relating such a disorder to the veteran's period of active 
service.  The evidence at the time of the prior final denial 
of the claim included: service medical records; records of 
postservice VA treatment; and statements by the veteran that 
he had had gastrointestinal (GI) symptoms since service.  

The available service medical records (which were damaged in 
a fire in 1973 at the National Personnel Records Center) 
showed that the veteran was admitted to a service department 
hospital in June 1951.  Because of fire damage, the service 
medical records pertaining to his condition on admission are 
difficult to read.  A stool culture and a spinal puncture 
were performed.  The diagnosis was bacillary dysentery, 
possible shigella.  Subsequent service medical records are 
negative for dysentery or GI complaints.  At an examination 
for service separation in October 1952, the veteran's abdomen 
and viscera were evaluated as normal.

In a statement received in November 1996, the veteran stated 
that, after separation from service, "All the symptoms 
continued after I left service and bugged me for 35 years.  
My spells remained mild, but, as the years went by, the 
intensity of the attacks worsened and lasted longer until 
1986, when my digestion system totally locked."

Records of a VA Medical Center show that the veteran was 
admitted in April 1986 with a history of chronic abdominal 
pain for many years, which had recently worsened.  Endoscopy 
showed a small ulcer on the pylorus and complete gastric 
outlet obstruction.  The veteran underwent a vagotomy and 
antrectomy.

The additional evidence added to the record since May 1997 
includes a statement by the veteran that, in August 1951, 
while he was home on leave, he went to the hospital at Fort 
Leonard Wood and received medication for continuing GI 
symptoms.  The RO contacted that base, but no additional 
service medical records were obtained.

The additional evidence also includes a report by a private 
physician that, due to his GI condition, the veteran had had 
to chronically alter his eating habits.  The private 
physician noted the veteran's history of the onset of GI 
symptoms while on active duty and GI complaints since 
service, which required surgery in 1986.  He offered an 
opinion that there is a reasonable degree of medical 
certainty that his ongoing GI symptoms are related to the 
initial problems in service in 1951.

The additional evidence also includes a report of a VA 
stomach examination in February 1999, by a physician who 
reviewed the veteran's claims file and examined him.  
Diagnoses included: status post some type of illness in 1951, 
termed dysentery, but not manifested by diarrhea; long 
history of ulcer disease, culminating with a pyloric channel 
ulcer; status post 1986 vagotomy and antrectomy, Billroth II 
procedure; gastroesophageal reflux disease; hiatus hernia; 
and gastric bezoar.  The examiner offered an opinion that the 
illness which the veteran had in service in 1951 "could well 
have been the onset of the disease process that lead to the 
surgery in 1986", and so it appears that there is a 
relationship between his current GI condition and his 
symptoms in service.

The additional evidence, which is new, is probative as to the 
basis of the prior denial of the veteran's claim and is, the 
Board finds, material.  The claim for service connection for 
a stomach disorder is thus reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (a).  

Turning to the merits of the claim, the Board notes that the 
veteran has not submitted any evidence of medical treatment 
for GI complaints in postservice years prior to 1986.  
Nevertheless, both a private physician and a VA physician 
have found a possible or probable link between the veteran's 
current GI condition since 1986 and his symptoms while on 
active duty.  The Board finds that those two medical opinions 
are sufficient to place in equipoise the evidence on the 
issue of whether the veteran's postservice GI disease, for 
which he underwent surgery in 1986, is etiologically related 
to symptoms while he was on active duty.  When, after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter before the Board, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 1991).  Resolving 
the doubt on the issue in the veteran's favor, service 
connection for a stomach disorder is established.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(d).


ORDER

Service connection for a stomach disorder is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

